Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Avis T. Sanders, Appellant                             Appeal from the 4th District Court of Rusk
                                                       County, Texas (Tr. Ct. No. CR12-161).
No. 06-13-00172-CR         v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Carter participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and direct the trial court to
dismiss the indictment. We further direct that Avis T. Sanders be promptly released from
imprisonment.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED MARCH 6, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk